Title: To George Washington from Major General Philip Schuyler, 31 August 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Tionderoga [N.Y.] August 31st 1775

I arrived here last night and Immediately renewed my orders for Sending you the lead (my former ones having not come to hand) It will leave Crown point this Afternoon and be forwarded without Loss of Time to you.
Gen: Montgomery leaves Crown point to day with twelve

hundred Men, and four twelve pounders, I follow him this Evening and have ordered the whole Strength I can Spare to Join me at Isle-au-noix with out delay. When they arrive there which I hope will be in five days, I Shall then be near two thousand Strong—I am Still of opinion that the Canadiens and Indians will be friendly to us, unless the Imprudence of a Capt: Baker who without my Leave went upon a Scout and Contrary to the most pointed & Express orders Seeing some people in a boat that Belonged to us, Attempted to fire on them but his Gun missing he was Instantly Shot, thro. the head and Expired, his party Consisted of five men, and the other of an Equal number, one of which an Indian was only seen to paddle of, I will neither detain Your Excellency nor waste my time (which is precious) in giving you a detail of the many wants I labour under, I hope they will Serve for an Evening Chat at some future day.
You would have Cause to blame me for not Sending a return of the forces under my Command, but I cannot get one that may in the least be depended upon, I know the reason, but so Critical is my Situation that I sacrifice every thing to the Grand Object. I have sent on only four twelve pounders[.] I expect to have no more than Six because, but I have promised not to Complain. Adieu My Dear General. I am with the most respectful Sentiments Your most Obedient Servant

Ph: Schuyler


My situation will apoligize for this blotted Scrawl. Since writing the above I have received the papers of which a Copy is inclosed.

